Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 12/30/21 as being acknowledged and entered.  By this amendment claims 15-17 are canceled, claims 21-23 have been added, claims 1-14 and 18-23 are pending and claims 5, 7, and 20 are withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alcoe et al. (US Patent 6,703,704).

    PNG
    media_image1.png
    273
    302
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    263
    319
    media_image2.png
    Greyscale
Claim 21:  Alcoe teaches (Fig. 7, 9, 10 and 11) a semiconductor device, comprising: a substrate (30); a closed ring structure (8) over the substrate, wherein the ring structure includes a plurality of side parts (61) and a plurality of corner parts (36) thinner than the side parts (see arrows in figures below), and the corner parts and the side parts are alternately arranged and coupled to each other to form the closed ring structure; and an adhesive layer (16) interposed between the substrate and the ring structure.  The claim does not define in which direction the corner parts are thinner (vertical or horizontal)
Claim 22:  Alcoe teaches (Fig. 7) the adhesive layer includes a first portion (48) aligned with the side parts of the closed ring structure and having a first thickness, and a second portion (between 48 and 49) aligned with the corner parts of the closed ring structure and having a second thickness, and the second thickness is larger than the first thickness.  The claim states the portions are aligned but does not state how.  The gap in adhesive 16 is alighted with the edge of the corner.  The claim also does not state that the thickness is greater than zero.
Claim 23:  Alcoe teaches (Fig. 7) an outer edge of the ring structure is substantially aligned with an edge of the substrate.  The claim only requires one edge to be aligned, not all edges.  The substrate can be interpreted as laminate (20) instead of (30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2005/0168952) in view of Baloglu et al. (US Patent 8,986,806).
Claim 1:  Chen teaches (Fig. 4, 5a-5c) a semiconductor device, comprising: a substrate (10) having a surface; a ring structure (20-20’’’over the surface of the substrate, wherein the ring structure includes a bottom surface facing the surface of the substrate, the ring structure includes a first part having a first height, and a second part recessed from the bottom surface and having a second height lower than the first height; and an adhesive layer (30) interposed between the ring structure and the substrate.  Chen does not teach the second part of the ring structure comprises a plurality of segmented parts only corresponding to corners of the substrate respectively, and wherein the segmented parts are disposed at two ends of the first part.  Baloglu teaches (Fig. 7, 12) the second part of the ring structure comprises a plurality of segmented parts only corresponding to corners of the substrate respectively and the segmented parts (140/740) are disposed at two ends of the first part (142/752) to reduce warpage and thermal stress applied by the ring to the device (Col. 4 lines 5-20, Col. 7 lines 53-39).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Chen to have the corner segments claimed to reduce warpage and thermal stress applied by the ring to the device (Col. 4 lines 5-20, Col. 7 lines 53-39) as taught by Baloglu.
Claim 2:  Baloglu teaches wherein the substrate includes a rectangular area and the corners of the substrate consist of four corners of the rectangular area, and the 
Claim 3:  Chen teaches (Fig. 4, 5a-5c) the adhesive layer includes a first portion aligned with the first part of the ring structure and having a first thickness, and a second portion aligned with the second part of the ring structure and having a second thickness, and the second thickness is larger than the first thickness.  
Claim 4:  Chen teaches (Fig. 4, 5a-5c) the second portion of the adhesive layer is exposed from an inner edge of the ring structure.
Claim 6:  Chen teaches (Fig. 4, 5a-5c) the second portion of the adhesive layer is exposed from an outer edge of the ring structure.  
Claim 8:  Chen teaches (Fig. 4, 5a-5c) an outer edge of the ring structure is substantially aligned with an edge of the substrate.  
Claim 10:  Chen teaches (Fig. 4, 5a-5c) an electronic component (13) over the surface of the substrate.  
Claim 11:  Chen teaches (Fig. 4, 5a-5c) the electronic component (13) comprises a semiconductor die [0027].  
Claim 18:  Chen teaches (Fig. 4, 5a-5c) a semiconductor device, comprising: a substrate having a surface; a ring structure over the surface of the substrate, wherein the ring structure includes a bottom surface facing the surface of the substrate, wherein the ring structure includes a plurality of side parts and a plurality of corner parts recessed from the bottom surface and thinner than the side parts; and 5an adhesive layer interposed between the surface of the substrate and the bottom surface of the ring structure. Chen does not teach the corner parts of the ring structure are physically 
Claim 19:  Chen teaches (Fig. 4, 5a-5c) an outer edge of the ring structure is substantially aligned with an edge of the substrate.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2005/0168952) in view of Baloglu et al. (US Patent 8,986,806), as applied to claim 11 above, and further in view of Refai-Ahmed et al. (US PGPub 2017/0092619).
Regarding claim 12, as described above, Chen and Baloglu substantially read on the invention as claimed, except Chen and Baloglu do not teach the electronic component further comprises an interposer disposed between the substrate and the semiconductor die.  Refai-Ahmend teaches (Fig. 1) the electronic component further comprises an interposer (112) disposed between the substrate (122) and the semiconductor die (114) to connect the IC die to the substrate [0034-0035]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was 
Claim 13: Refai-Ahmend teaches (Fig. 1) the electronic component further comprises: a plurality of interconnects (118) disposed between and electrically connected to the interposer (112) and the semiconductor die (114); a plurality of connectors (120) disposed between and electrically connected to the interposer (112) and the substrate (122); and an underfill (144) disposed between the interposer and the substrate and enclosing the connectors.  
Claim 14: Refai-Ahmend teaches (Fig. 1) the interposer comprises a plurality of through vias [0034].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As described above, figure 7 and 12 of Baloglu teach a ring structure with different shaped/segmented portions connected/alternating with the side parts that have a varied thickness as required by the claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/           Primary Examiner, Art Unit 2814